Citation Nr: 0843819	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-28 310A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to muscle group I, left shoulder, 
evaluated as 20 percent disabling prior to June 6, 2005. 

2.  Entitlement to an increased rating for post operative 
residuals shell fragment wounds to the left elbow with left 
ulnar neuropathy, evaluated as 30 percent disabling prior to 
June 6, 2005.

3.  Entitlement to an increased rating for severe peripheral 
neuropathy, left upper extremity, previously evaluated as 
residuals of shell fragment wound to the left shoulder, 
muscle group I, and left elbow with left ulnar neuropathy, 
evaluated as 60 percent disabling as of June 6, 2005.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to July 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1964 to July 1969. 

2.  On December 11, 2008 the Board was notified by the 
veteran's representative that the veteran died in October 
2008.  The representative has made a motion to withdraw the 
appeal due to the death of the veteran to pursue additional 
claims for a widow.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


